DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, and 5-21 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device comprising: a second conductive feature in the first dielectric layer, the second conductive feature comprising a second number of material layers, wherein the second number is higher than the first number, wherein upper surfaces of the second number of material layers are level with each other; and a first electrical connector overlying the first conductive feature, in combination with other claimed features, as recited in independent claim 1.  Claims 2-3, 5-9, and 21 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 10, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device comprising: a second conductive layer extending through the first dielectric layer, wherein upper surfaces of the second conductive layer are level with upper surfaces of the first conductive layer; a second dielectric layer over a first portion of the second conductive layer, wherein upper surfaces of the second dielectric layer are level with the upper surfaces of a second portion of the second conductive layer; a third dielectric layer overlying the 
Regarding claim 15, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device comprising: a second conductive feature extending through the first dielectric layer, the second conductive feature comprising a second number of material layers, wherein the second number is higher than the first number; a second dielectric layer over the first dielectric layer; and a third conductive feature in the second dielectric layer overlying the second conductive feature, the third conductive feature comprising the second number of material layers, in combination with other claimed features, as recited in independent claim 15.  Claims 16-20 are dependent upon independent claim 15, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

			      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        May 8, 2021